Exhibit 99.1 Impax ’s Second Quarter Revenues Increased 45% to $188.1 Million ● Second Quarter 2014 Adjusted Diluted EPS Increased to $0.60; GAAP Diluted EPS Increased to $0.50 ● Company Updates 2014 Financial Guidance HAYWARD, Calif. ( August 6 , 2014) – Impax Laboratories, Inc. (NASDAQ: IPXL) today reported total revenues increased 45.1% to $188.1 million for the second quarter ended June 30, 2014, compared to $129.6 million in the prior year period. Adjusted diluted earnings per share increased to $0.60 for the second quarter 2014, compared to $0.23 per diluted share in the prior year period. On a GAAP basis, diluted earnings per share increased to $0.50 for the second quarter 2014, compared to $0.08 per diluted share in the prior year period. Second quarter 2014 adjusted earnings before interest, taxes, depreciation and amortization (Adjusted EBITDA) increased $40.0 million to $76.2 million, compared to $36.2 million in the prior year period. Cash, cash equivalents and short-term investments were $413.0 million as of June 30, 2014. “We delivered strong revenue growth of 45%, adjusted gross margins of 64%, and nearly tripled our adjusted net income this quarter, compared to last year’s second quarter” said Fred Wilkinson, president and chief executive officer of Impax Laboratories. “We experienced strong performance by several key generic products, including the successful launch of authorized generic RENVELA®, as well as continued growth of Zomig® nasal spray in our brand division.” “We remain excited about the business development and M&A landscape, which consists of a number of strategic prospects that fit our acquisition criteria. In July we acquired two generic products - Ursodiol tablets and Lamotrigine orally disintegrating tablets - as part of our strategy to expand our product offerings.” “As previously announced, the FDA completed their inspections at both our Taiwan and Hayward facilities, both of which resulted in Form 483’s being issued. We are preparing responses for the FDA, while continuing to advance our quality improvement initiatives.” “We continue to analyze our internal generic and brand pipelines to identify opportunities for improvement that will drive growth and will communicate our progress as these plans are finalized.” 1 Business Segment Information The Company has two reportable segments, the Global Pharmaceuticals Division (generic products and services) and the Impax Pharmaceuticals Division (brand products and services) and does not allocate general corporate services to either segment. All information presented is on a GAAP basis unless otherwise noted on an adjusted basis. Global Pharmaceuticals Division Information Three Months Ended Six Months Ended (unaudited, amounts in thousands) June 30, June 30, Revenues: Global Product sales, net $ 163,961 $ 89,758 $ 270,078 $ 187,563 Rx Partner 9,204 3,668 11,639 6,781 Other revenues 3,229 539 3,817 1,258 Total revenues 176,394 93,965 285,534 195,602 Cost of revenues 69,872 54,727 126,894 116,171 Gross profit 106,522 39,238 158,640 79,431 Operating expenses: Research and development 10,745 9,291 21,962 21,002 Patent litigation expense 1,767 4,304 3,940 8,582 Selling, general and administrative 4,572 3,882 6,955 8,926 Total operating expenses 17,084 17,477 32,857 38,510 Income from operations $ 89,438 $ 21,761 $ 125,783 $ 40,921 Gross margin % Adjusted gross profit (1) $ 117,219 $ 46,641 $ 183,108 $ 102,235 Adjusted gross margin (1) % (1) Adjusted gross profit is calculated as total revenues less adjusted cost of revenues. Adjusted gross margin is calculated as adjusted gross profit divided by total revenues. Refer to the "Non-GAAP Financial Measures" for a reconciliation of GAAP to non-GAAP items. Global Product sales, net increased 82.7% to $164.0 million in the second quarter 2014, compared to $89.8 million in the prior year period. The increase was driven by higher sales of several key generic products, including the mid-April launch of the Company’s allotment of a specified number of bottles of authorized generic RENVELA®. Rx Partner revenues increased $5.5 million to $9.2 million in the second quarter 2014, compared to $3.7 million in the prior year period. The increase was the result of profit share earned of $3.3 million under the Company’s agreement with Perrigo Company, plc related to the launch of generic Astepro®, as well as higher profit share earned under the Company’s agreement with Teva Pharmaceutical Industries, Limited of $2.2 million. Gross margin in the second quarter 2014 increased to 60.4%, compared to gross margin of 41.8% in the prior year period. Adjusted gross margin in the second quarter 2014 increased to 66.5%, compared to adjusted gross margin of 49.6% in the prior year period. The increase in gross margin and adjusted gross margin was due to the favorable contribution from several key generic products, including authorized generic RENVELA®. 2 Total Global Pharmaceuticals operating expenses in the second quarter 2014 decreased to $17.1 million, compared to $17.5 million in the prior year period, due to reduced patent litigation expenses. I mpax Pharmaceuticals Division Information Three Months Ended Six Months Ended (unaudited, amounts in thousands) June 30, June 30, Revenues: Impax Product sales, net $ 11,460 $ 35,334 $ 20,769 $ 81,855 Other revenues 267 332 536 663 Total revenues 11,727 35,666 21,305 82,518 Cost of revenues 16,017 45,190 Gross profit 19,649 37,328 Operating expenses: Research and development 10,507 6,249 21,031 14,143 Selling, general and administrative 11,734 11,836 20,955 24,599 Total operating expenses 22,241 18,085 41,986 38,742 (Loss) income from operations $ ) $ 1,564 $ ) $ ) Gross margin % Adjusted gross profit (1) $ $ 25,444 $ $ 54,852 Adjusted gross margin (1) % (1) Adjusted gross profit is calculated as total revenues less adjusted cost of revenues. Adjusted gross margin is calculated as adjusted gross profit divided by total revenues. Refer to the "Non-GAAP Financial Measures" for a reconciliation of GAAP to non-GAAP items. Impax Product sales, net decreased 67.6% to $11.5 million in the second quarter 2014, compared to $35.3 million in the prior year period, due to lower sales of Zomig® tablet and orally disintegrating tablet products from the loss of exclusivity in May 2013, partially offset by higher sales of Zomig nasal spray which has patents expiring as late as May 2021. Gross margin in the second quarter 2014 decreased to 27.7%, compared to 55.1% in the prior year period, due to an increase in inventory reserves. Adjusted gross margin in the second quarter 2014 decreased to 33.9%, compared to adjusted gross margin of 71.3% in the prior year period, primarily due to an increase in inventory reserves. Total Impax Pharmaceuticals operating expenses in the second quarter 2014 increased to $22.2 million, compared to $18.1 million in the prior year period, due to an increase in research and development activity. 3 Corporate and Other Three Months Ended Six Months Ended (unaudited, amounts in thousands) June 30, June 30, General and administrative expenses $ 16,511 $ 17,557 $ 30,384 $ 29,468 Loss from operations $ ) $ ) $ ) $ ) General and administrative expenses in the second quarter 2014 decreased to $16.5 million, compared to $17.6 million in the prior year period. The decrease is primarily due to employee severance costs of $5.4 million included in the second quarter 2013, for which there was no comparable amount in the current year period. Excluding the severance charges, adjusted general and administrative expenses in the second quarter 2014 increased $4.3 million, compared to the prior year period due to the inclusion of executive management transitional expenses, and higher expenses for incentive compensation and litigation. 2014 Financial Guidance Impax Laboratories full year 2014 estimates are based on management’s current belief about prescription trends, pricing levels, inventory levels, and the anticipated timing of future product launches and events. The Company updated its estimated adjusted 2014 financial guidance as noted below. ● UPDATED - Adjusted gross margins as a percent of total revenue are expected to be in the upper 50% range (previously mid 50% range). ● Total research and development (R&D) expenses across the generic and brand divisions of approximately $82.0 million to $88.0 million; generic R&D expenses of approximately $46.0 million to $49.0 million and brand R&D expenses of approximately $36.0 million to $39.0 million. ● Patent litigation expenses of approximately $11.0 million to $13.0 million. ● Selling, general and administrative expenses of approximately $115.0 million to $120.0 million. ● Capital expenditures of approximately $40.0 million to $45.0 million. ● Hayward facility remediation costs of approximately $25.0 million to $30.0 million. ● Effective tax rate of approximately 32% to 34% on a GAAP basis, which assumes that the U.S. R&D tax credit is renewed for 2014. The R&D tax credit expired on December 31, 2013. The Company anticipates that its non-GAAP effective tax rate may experience volatility as the Company’s tax benefits may be high compared to the Company’s operating income or loss. Conference Call Information The Company will host a conference call on August 6, 2014 at 8:30 a.m. ET to discuss its results. The call can also be accessed via a live Webcast through the Investor Relations section of the Company’s Web site, www.impaxlabs.com. The number to call from within the United States is (877) 356-3814 and (706) 758-0033 internationally. The conference ID is 67408949. A replay of the conference call will be available shortly after the call for a period of seven days. To access the replay, dial (855) 859-2056 (in the U.S.) and (404) 537-3406 (international callers). 4 About Impax Laboratories, Inc. Impax Laboratories, Inc. (Impax) is a technology based specialty pharmaceutical company applying its formulation expertise and drug delivery technology to the development of controlled-release and specialty generics in addition to the development of central nervous system disorder branded products. Impax markets its generic products through its Global Pharmaceuticals division and markets its branded products through the Impax Pharmaceuticals division. Additionally, where strategically appropriate, Impax develops marketing partnerships to fully leverage its technology platform and pursues partnership opportunities that offer alternative dosage form technologies, such as injectables, nasal sprays, inhalers, patches, creams, and ointments. For more information, please visit the Company's Web site at: www.impaxlabs.com. "
